Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1 and 3-32, as amended filed 29 DEC. 20120, are pending and have been considered as follows:

Allowable Subject Matter
Claim 1 and 3-32 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for allowance
The claims are allowable over the prior art because of the combination of limitations as specifically set forth and claimed in applicant’s claim(s), namely a first and second platform combined with a conveying device and a robot for the removal and insertion of a power supply unit with predefined time periods.. 
Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight.  Thus, the claims are allowable over the prior art references of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kisser et al. US 9815633 B1 teaches moving an unmanned aerial vehicle (UAV) and  power device with removes a first battery and places a second battery
Curlander et al. US 9777502 B2 teaches moving a UAV to a position to charge a power source
Miller US 10040578 B2 teaches a battery arm for removing and replacing an old battery for a new
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JJS/



/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635